Name: Commission Regulation (EC) No 1915/2003 of 30 October 2003 amending Annexes VII, VIII and IX to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards the trade and import of ovine and caprine animals and the measures following the confirmation of transmissible spongiform encephalopathies in bovine, ovine and caprine animals (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  health;  trade;  agricultural policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|32003R1915Commission Regulation (EC) No 1915/2003 of 30 October 2003 amending Annexes VII, VIII and IX to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards the trade and import of ovine and caprine animals and the measures following the confirmation of transmissible spongiform encephalopathies in bovine, ovine and caprine animals (Text with EEA relevance) Official Journal L 283 , 31/10/2003 P. 0029 - 0033Commission Regulation (EC) No 1915/2003of 30 October 2003amending Annexes VII, VIII and IX to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards the trade and import of ovine and caprine animals and the measures following the confirmation of transmissible spongiform encephalopathies in bovine, ovine and caprine animals(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(1), as last amended by Commission Regulation (EC) No 1234/2003(2) and in particular Article 23 thereof,Whereas:(1) Regulation (EC) No 999/2001 lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals. Article 13(1) and Annex VII to that Regulation provide for certain measures to be applied as soon as possible following the confirmation of the presence of a TSE. It is anticipated that the implementation of certain aspects of those measures will present practical difficulties.(2) As regards ovine and caprine animals, rules for the tracing of progeny following the confirmation of a TSE should be restricted to cases confirmed in female animals, due to the practical difficulties and uncertain benefits of tracing progeny of TSE infected male animals.(3) As regards bovine animals, under Regulation (EC) No 999/2001, in the case of confirmation of bovine spongiform encephalopathy (BSE), cohorts of BSE affected bovine animals are to be killed and completely destroyed.(4) In its general session of May 2003, the World Animal Health Organisation (Office International des Epizooties (OIE)) decided that cohorts of BSE affected bovine animals may be kept alive until the end of their productive life, provided that they are completely destroyed following death.(5) According to the OIE animal health code there is no need to restrict the use of bovine semen because of BSE. In its opinion of 18 and 19 March 1999 on the possible vertical transmission of BSE, updated on 16 May 2002, the Scientific Steering Committee (SSC) concluded that it is unlikely that bovine semen constitutes a risk factor for the transmission of BSE.(6) In addition, bulls at semen collection centres are under official control, which makes it possible to ensure that they are completely destroyed following death.(7) The conditions for ending restrictions on TSE infected ovine holdings should be broadened when implemented in combination with intensive TSE monitoring. The rules for the restocking with goats of mixed holdings should be amended accordingly.(8) The movement of semi-resistant ewes between restricted holdings should be allowed, to alleviate certain regional difficulties in finding suitable replacement animals for infected flocks.(9) To facilitate the transition to the new rules, the period during which a derogation regarding destruction of certain animals should be allowed in sheep breeds or holdings with a low level of the ARR allele should be extended from two to three breeding years.(10) Annexes VIII and IX to Regulation (EC) No 999/2001 provide for the conditions for trade and import of ovine and caprine animals intended for breeding. Those conditions should be clarified.(11) Regulation (EC) No 999/2001 should therefore be amended accordingly.(12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Annexes VII, VIII and IX to Regulation (EC) No 999/2001 are amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 October 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 147, 31.5.2001, p. 1.(2) OJ L 173, 11.7.2003, p. 6.ANNEXAnnexes VII, VIII and IX are amended as follows:1. Annex VII is replaced by the following:"ANNEX VIIERADICATION OF TRANSMISSIBLE SPONGIFORM ENCEPHALOPATHY1. The inquiry referred to in Article 13(1)(b) must identify:(a) in the case of bovine animals:- all other ruminants on the holding of the animal in which the disease was confirmed,- where the disease was confirmed in a female animal, its progeny born within two years prior to, or after, clinical onset of the disease,- all animals of the cohort of the animal in which the disease was confirmed,- the possible origin of the disease,- other animals on the holding of the animal in which the disease was confirmed or on other holdings, which may have become infected by the TSE agent or been exposed to the same feed or contamination source,- the movement of potentially contaminated feedingstuffs, of other material or any other means of transmission, which may have transmitted the TSE agent to or from the holding in question;(b) in the case of ovine and caprine animals:- all ruminants other than ovine and caprine animals on the holding of the animal in which the disease was confirmed,- in so far as they are identifiable, the parents, and in the case of females all embryos, ova and the last progeny of the female animal in which the disease was confirmed,- all other ovine and caprine animals on the holding of the animal in which the disease was confirmed in addition to those referred to in the second indent,- the possible origin of the disease and the identification of other holdings on which there are animals, embryos or ova which may have become infected by the TSE agent or been exposed to the same feed or contamination source,- the movement of potentially contaminated feedingstuffs, other material or any other means of transmission, which may have transmitted the BSE agent to or from the holding in question.2. The measures laid down in Article 13(1)(c) shall comprise at least:(a) in the case of confirmation of BSE in a bovine animal, the killing and complete destruction of bovine animals identified by the inquiry referred to in the first, second and third indents of point 1(a); however, the Member State may decide:- not to kill and destroy all bovine animals on the holding of the animal in which the disease was confirmed as referred to in the first indent of point 1(a), depending upon the epidemiological situation and traceability of the animals on that holding,- to defer the killing and destruction of animals in the cohorts referred to in the third indent of point 1(a) until the end of their productive life, provided that they are bulls continuously kept at a semen collection centre and it can be ensured that they are completely destroyed following death;(b) in the case of confirmation of TSE in an ovine or caprine animal, from 1 October 2003, according to the decision of the competent authority:(i) either the killing and complete destruction of all animals, embryos and ova identified by the inquiry referred to in the second and third indents of point 1(b); or(ii) the killing and complete destruction of all animals, embryos and ova identified by the inquiry referred to in the second and third indents of point 1(b), with the exception of:- breeding rams of the ARR/ARR genotype,- breeding ewes carrying at least one ARR allele and no VRQ allele, and- sheep carrying at least one ARR allele which are intended solely for slaughter;(iii) if the infected animal has been introduced from another holding, a Member State may decide, based on the history of the case, to apply eradication measures in the holding of origin in addition to, or instead of, the holding in which the infection was confirmed. In the case of land used for common grazing by more than one flock, Member States may decide to limit the application of those measures to a single flock, based on a reasoned consideration of all the epidemiological factors;(c) In the case of confirmation of BSE in an ovine or caprine animal, killing and complete destruction of all animals, embryos and ova identified by the inquiry referred to in the second to fifth indents of point 1(b).3.1. Only the following animals may be introduced to the holding(s) where destruction has been undertaken in accordance with point 2(b)(i) or (ii):(a) male sheep of the ARR/ARR genotype;(b) female sheep carrying at least one ARR allele and no VRQ allele;(c) caprine animals, provided that:- no breeding ovine animals other than those referred to in points (a) and (b) are present on the holding,- thorough cleaning and disinfection of all animal housing on the premises has been carried out following destocking,- the holding shall be subjected to intensified TSE monitoring, including the testing of all culled and dead-on-farm caprine animals over the age of 18 months.3.2. Only the following ovine germinal products may be used in the holding(s) where destruction has been undertaken in accordance with point 2(b)(i) or (ii):(a) semen from rams of the ARR/ARR genotype;(b) embryos carrying at least one ARR allele and no VRQ allele.4. During a transitional period until 1 January 2006 at the latest, and by way of derogation from the restriction set out in point 3.1(b), where it is difficult to obtain replacement ovine animals of a known genotype, Member States may decide to allow non-pregnant ewe lambs of an unknown genotype to be introduced to the holdings referred to in point 2(b)(i) and (ii).5. Following the application on a holding of the measures referred to in point 2(b)(i) and (ii):(a) movement of ARR/ARR sheep from the holding shall not be subject to any restriction;(b) sheep carrying only one ARR allele may be moved from the holding only to go directly for slaughter for human consumption or for the purposes of destruction; however, ewes carrying one ARR allele and no VRQ allele may be moved to other holdings which are restricted following the application of measures in accordance with point 2(b)(ii);(c) sheep of other genotypes may only be moved from the holding for the purposes of destruction.6. The restrictions referred to in points 3.1, 3.2 and 5 shall continue to apply to the holding for a period of three years from:(a) the date of attainment of ARR/ARR status by all ovine animals on the holding; or(b) the last date when any ovine or caprine animal was kept on the premises; or(c) in the case of point 3.1(c), the date when the intensified TSE monitoring commenced; or(d) the date when all breeding rams on the holding are of ARR/ARR genotype and all breeding ewes carry at least one ARR allele and no VRQ allele, provided that TSE testing of all culled and dead-on-farm sheep over the age of 18 months is carried out during this period, with negative results.7. Where the frequency of the ARR allele within the breed or holding is low, or where it is deemed necessary in order to avoid inbreeding, a Member State may decide to:(a) delay the destruction of animals as referred to in point 2(b)(i) and (ii) for up to three breeding years;(b) allow ovine animals other than those referred to in point 3 to be introduced to the holdings referred to in point 2(b)(i) and (ii), provided that they do not carry a VRQ allele.8. Members States applying the derogations provided for in points 4 and 7 shall notify to the Commission an account of the conditions and criteria used for granting them."2. Point (a) of part I of chapter A of Annex VIII is replaced by the following:"(a) ovine and caprine animals for breeding shall:(i) either have been kept continuously since birth or for the last three years on a holding or holdings which have satisfied the following requirements for at least three years:- it is subject to regular official veterinary checks,- the animals are marked,- no case of scrapie has been confirmed,- checking by sampling of old female animals intended for culling is carried out on the holding,- females are introduced into the holding only if they come from a holding which complies with the same requirements, or(ii) from 1 October 2003, be sheep of the ARR/ARR prion protein genotype, as defined in Annex I of Commission Decision 2002/1003/EC(1).If they are destined for a Member State which benefits, for all or part of its territory, from the provisions laid down in point (b) or (c), they shall comply with the additional guarantees, general or specific, which have been defined in accordance with the procedure referred to in Article 24(2)."3. Chapter E of Annex IX is replaced by the following:"CHAPTER E Imports of ovine and caprine animalsOvine and caprine animals imported into the Community after 1 October 2003 are to be subject to the presentation of an animal health certificate attesting that:(a) either they were born in and continuously reared on holdings in which a case of scrapie has never been diagnosed, and, in the case of ovine and caprine animals for breeding, they satisfy the requirements of subparagraph (i) of point (a) of Chapter A(I) of Annex VIII;(b) or they are sheep of the ARR/ARR prion protein genotype, as defined in Annex I to Commission Decision 2002/1003/EC, coming from a holding where no case of scrapie has been reported in the last six months.If they are destined for a Member State which benefits, for all or part of its territory, from the provisions laid down in point (b) or (c) of Chapter A(I) of Annex VIII, they shall comply with the additional guarantees, general or specific, which have been defined in accordance with the procedure referred to in Article 24(2)."(1) OJ L 349, 24.12.2002, p. 105.